                          COMMODITY FUTURES TRADING COMMISSION
                                              Three Lafayette Center
                                             Washington, DC 20581
                                            Telephone: (202) 418-5320
                                                  www.cftc.gov


    Division of
   Enforcement




                                                          June 14, 2021


VIA ECF

Honorable Keith P. Ellison
United States District Court
Southern District of Texas
515 Rusk Street
Houston, Texas 77002

       Re:     CFTC v. Troy Mason & Ztegrity, Inc., 4:21-mc-1373

Dear Judge Ellison:

       On Friday, June 11, 2021, I served the Defendants by email with the Order issued by the
Court on June 10, 2021, granting the Commodity Futures Trading Commission’s Motion for a
Statutory Restraining Order. Accordingly, we respectfully request that the Court unseal the
docket and file in this case.


                                                          Respectfully submitted,

                                                          /s/Tobias Fischer
                                                          Tobias Fischer

                                                          Trial Attorney
                                                          Division of Enforcement
                                                          (202) 418-6169
                                                          tfischer@cftc.gov
